Citation Nr: 0804953	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-32 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a right ankle disorder, 
claimed as secondary to the veteran's service-connected knee 
and hip disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to August 
1996.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2005 rating 
decision, by the Reno, Nevada, Regional Office (RO), which 
denied the veteran's claim for service connection for a right 
ankle disorder, claimed as secondary to the service-connected 
knee and hip disabilities.  The veteran perfected a timely 
appeal to that decision.  

On November 16, 2006, the veteran appeared at the Las Vegas 
RO and testified at a videoconference hearing before the 
undersigned Veterans Law Judge, sitting in Washington, DC.  A 
transcript of the videoconference hearing is of record.  

In March and September 2007, the veteran's representative 
submitted additional evidence directly to the Board, and 
waived the right to initial review by the RO.  See 38 C.F.R. 
§ 20.1304 (2007).  


FINDING OF FACT

The evidence shows that the veteran has a right ankle 
disorder that was caused by his service-connected right knee 
disorder.  


CONCLUSION OF LAW

A right ankle disorder is proximately due to or the result of 
the veteran's service-connected ligament and cartilage damage 
of the right knee, postoperative.  38 C.F.R. § 3.310 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.  

In this case, VA satisfied its duty to notify by means of a 
letter dated in August 2004 from the RO to the veteran which 
was issued prior to the RO decision in March 2005.  That 
letter informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
July 2005 SOC provided the veteran with an additional 60 days 
to submit additional evidence.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It also appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the recent decision of the Court 
in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the veteran was informed of the provisions of Dingess in 
March 2006.  

At the hearing before the Board in November 2006, the 
submission of additional medical evidence was suggested and 
the file was left open for 30 days for that purpose.  Such 
actions comply with 38 C.F.R. § 3.103 and the VCAA.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for a right ankle 
disorder secondary to the service-connected knee and hip 
disabilities, given that the veteran has offered testimony at 
a hearing before the Board, given that he has been provided 
all the criteria necessary for establishing service 
connection, and considering that the veteran is represented 
by a highly qualified veterans service organization, we find 
that any notice deficiencies are moot.  See Conway v. 
Principi, 353 F.3d 1369, 1374 (2004), hold that the Court of 
Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."  


II.  Factual background.

By a rating action in November 1996, the RO granted service 
connection for ligament and cartilage damage, right knee, 
postoperative.  Subsequently, in November 2002, the RO 
granted service connection for osteoarthritis of the right 
and left hip, associated with ligament and cartilage damage 
of the right knee.  

In a statement in support of claim (VA Form 21-4138), 
received in July 2004, the veteran filed a claim for service 
connection for a right ankle disorder.  The veteran indicated 
that his right ankle became damaged as a result of his knee 
problems.  

Submitted in support of the veteran's claim were treatment 
reports from Dr. Eugene P. Libby.  The veteran was seen in 
March 2004 for complaints of aching pain in the ankles.  
Following an examination, Dr. Libby reported an impression of 
early degenerative joint disease, bilateral ankles, R/O 
costochondral loose bodies.  

Also submitted were VA progress notes dated from April 2004 
to July 2004.  An April 26, 2004 VA progress note reflects a 
diagnosis of chronic knee and ankle pain.  The veteran was 
seen at a podiatry clinic in May 2004 for evaluation of 
chronic discomfort in the right ankle; he related no overt 
injury.  The assessment was joint pain, joint stillness with 
mild crepitation of the right ankle joint.  The podiatrist 
stated that he suspected that some of the discomfort in the 
right ankle was biomechanically secondary to the veteran's 
right knee surgery that he had approximately 5 years ago.  

The veteran was afforded a VA examination in December 2004.  
At that time, the veteran stated that he developed aching 
pain in both ankles during the later part of his military 
service, which he attributed to his bilateral knee pain.  He 
denied any specific injuries to his ankles during the course 
of his military service other than occasional mild sprains 
which never required any specific treatment during the course 
of his military service.  After discharge from military 
service, he had had no specific injuries to his ankles other 
than episodes of bilateral ankle sprains, one of which 
occurred after his right knee gave away.  He had no casting 
or splinting to his ankles since the discharge from the 
military service.  The veteran reported constant aching pain 
involving the anterior aspect of the ankle of a "3/10" 
intensity.  He claimed painful limited motion of the right 
ankle.  He claimed frequent clicking and grinding of the 
right ankle.  He claimed painful limited motion.  No locking 
or giving away.  He had normal sensation and motion of the 
right foot.  Examination of the right ankle, including x-ray 
study, was normal.  The pertinent diagnosis was normal right 
ankle.  The examiner stated that the veteran's present ankle 
complaints were not consistent with the normal examination of 
his ankles today.  The examiner explained that pain free 
crepitation from a joint without mechanical deficits nor 
evidence of joint swelling or x-ray abnormalities is a normal 
finding and is diagnostic of no pathology.  It was the 
examiner's opinion that the veteran's bilateral ankle 
complaints are not related to his bilateral knee condition, 
and that mild anterior cruciate ligament laxity would not be 
expected to cause any bilateral ankle pathology.  

Received in March 2005 was a radiology report, dated July 21, 
1999, indicating that the veteran twisted his right ankle on 
Sunday night; it was very swollen, discolored, and he could 
barely walk on it.  Examination revealed soft tissue swelling 
overlying the lateral malleolus, but no underlying fractures 
or dislocations.  The impression was soft tissue swelling, 
but no fractures.  

At his personal hearing, the veteran indicated that he 
developed a right ankle problem in 1999 when his right knee 
gave out and twisted his right ankle; the ankle became 
swollen.  The veteran indicated that, while an x-ray did not 
show any broken bones, he has been followed by a podiatrist 
and he currently has instability of the right ankle.  The 
veteran reported constant pain and swelling in the right 
ankle.  The veteran maintained that the VA examiner, in 
December 2004, did not really examine the right ankle, he 
just looked at the right knee.  The veteran again contended 
that his right ankle became damaged due to his knee problems.  

Of record is a medical statement from Dr. Arthur J. Rillo, 
dated in November 2006, indicating that the veteran was seen 
for continued problems with ankle stability.  Dr. Rillo 
indicated that he has reviewed the veteran's service medical 
records and his current treatment records and his most recent 
podiatry testing, which was a Telos stress test showing 
definite instability of the right ankle.  Dr. Rillo stated 
that the veteran's right ankle instability was definitely 
related to his right knee instability and initial injuries 
while he was in the service.  

Also of record is a treatment from a VA podiatric surgeon, 
dated in March 2007, indicating that the veteran has been a 
longstanding patient for continued evaluation of right ankle 
instability.  The surgeon noted that this began in the summer 
of 1999, when the veteran ruptured his ACL and, at the same 
time, the right ankle inverted and swelled extensively.  The 
surgeon related that, Telos stress x-rays revealed very 
minimal lateral gapping and just a small amount of talar 
tilting which indicates probably attenuation of the anterior 
talofibular ligament.  The surgeon stated that the ankle 
condition on the right side is unstable and this is due to a 
reasonable degree of medical probability related to the 
chronic anterior cruciate ligament attenuation in two 
surgeries the veteran has had in his right knee that is still 
unstable.  The surgeon further stated that, the knee being 
unstable, the veteran was trying to stabilize himself on the 
right ankle which is simply not able to support his weight.  

Report of an x-ray study of the right ankle, dated in 
September 2007, revealed findings of anterior talofibular 
ligament tear; moderate strain of the calcaneofibular 
ligament; and moderate subcutaneous edeam in lateral aspect 
of the ankle.  The report also revealed moderate degenerative 
changes in the ankle joints, with a moderate effusion; and 
mild tendonitis and tenosynovitis of the peroneus longus 
tendon.  


III.  Legal Analysis.

Service connection may be established for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007); See Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

Prior to October 10, 2006, the provisions of 38 C.F.R. 
§ 3.310 directed, in pertinent part, that:

a) General.  Except as provided in § 3.300(c), disability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service-connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  The Court clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  The term, "disability", as contemplated by the 
VA regulations, means "impairment in earning capacity 
resulting from . . . [all types of] diseases or injuries 
[encountered as a result of or incident to military service] 
and their residual conditions. . . ." 38 C.F.R. § 4.1 (1990). 
. . .Such a definition of "disability" follows the overall 
statutory and regulatory purpose of the veterans' 
compensation law.  This purpose is reflected in the ratings 
system, which rates different mental and physical maladies 
based upon diminished earning capacity. . . . Hence, although 
"disability" is not defined by [§ 1153] for compensation 
purposes, the regulatory definition adopted [in 38 C.F.R. 
§ 4.1] is a reasonable one.  

The Court holds that the term "disability" as used in § 1110 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  As 
stated by the Secretary in his memorandum in response to the 
Court's November 9, 1994, order: To the extent [that] such 
additional disability is literally a result of "personal 
injury suffered or disease contracted in line of duty," under 
38 U.S.C. § 1110, service connection should be established.  
In such a case, the additional "disability" results from the 
original service-connected condition.  Thus, pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non- 
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation. Cf.  38 C.F.R. § 3.322 (1994) (in 
compensating for aggravation of a preservice disability by 
active service, it "is necessary to deduct from the present 
evaluation the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule . . .").  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

On October 10, 2006, the Secretary of the VA amended the 
provisions of 38 C.F.R. § 3.310.  The amended regulation, in 
pertinent part, states that:

a) General.  Except as provided in § 3.300(c), disability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  

(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice- 
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
Part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  See 38 C.F.R. § 3.310(b) (effective October 
10, 2006).  This case predates the regulatory change.  
Regardless, the recent change to section 3.310 is not 
relevant as the grant is on the basis of causation, not 
aggravation.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran contends instead that his right ankle disorder 
developed as the result of his service-connected right knee 
disorder and that secondary service connection should 
therefore be granted.  

After a careful review of the evidence of record, the Board 
finds that service connection for a right ankle disorder is 
warranted.  In this regard, the Board notes that there is 
conflicting evidence concerning the relationship between the 
current right ankle disorder and the veteran's service-
connected right knee disorder.  While a VA examiner in 
December 2004 opined that there was no link between the 
veteran's right ankle disorder and his right knee disorder, a 
VA podiatric surgeon opined in March 2007 that the ankle 
condition was unstable and it was due to a reasonable degree 
of medical probability to the chronic anterior cruciate 
ligament attenuation in two surgeries that the veteran had in 
the right knee.  This opinion is consistent with the medical 
opinions proffered by Dr. Rillo in November 2006, linking the 
veteran's right ankle disorder to his right knee disorder; 
specifically, Dr. Rillo stated "his right ankle instability 
is definitely related to his right knee instability initial 
injuries while he was in the service."  Thus, the Board 
concludes that the preponderance of the evidence shows that 
the veteran currently has a right ankle disorder that 
resulted from his sevice-connected right knee disorder.  
Accordingly, a grant of service connection is in order.  

As there is competent medical evidence of current right ankle 
disorder, and competent medical opinions that this is related 
to the service-connected right knee disorder, the Board finds 
that service connection is warranted.  


ORDER

Entitlement to service connection for a right ankle disorder, 
claimed as secondary to the service-connected right knee 
disorder is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


